McLeary, J.
The transcript in this case is printed in the form of a neat pamphlet, with pages about the size of those in the Montana Reports. This practice is commendable, and is especially permitted by rule 7 of the supreme court. But the printing of the transcript does not dispense with other requirements prescribed by the rules in relation to the manner in which it shall be prepared. Rule 4 prescribes the method of preparing the transcript when not printed, and all of these requirements should be complied with. Rule 5 requires the transcript to contain an alphabetical index of its contents, specifying the page of each separate paper, order, or proceeding. Rule 7 provides that each paper shall be separately inserted.
In the transcript herein filed no index is contained or appended; nor is the case even properly entitled, there being nothing to show which party is appellant and which respondent. The papers and orders are run together, without any indication where one ends and the other begins. It is impossible to say whether the proceedings are chronologically arranged or not, so confused and mixed do they appear. Several pages are repeated, *103without any shadow of an excuse for so doing. It seems that one bill of exceptions containing various rulings - and objections is inserted, though it was never signed by the judge of the court, and then the same bill of exceptions, presumably with corrections, is signed by the judge and inserted also, although it would have been next to impossible to discover this had it not been for the suggestion in respondent’s brief. Rule 9 provides that transcripts which fail to comply with the rules shall not be filed by the clerk; but as this one was printed in very neat typography, doubtless the clerk did not subject it to a very critical examination. Repeated threats have been made by this court to enforce these rules, and perhaps long indulgence and forbearance have induced persons to believe that the rule was to be invoked merely in terrorem. But the time has come to begin the enforcement of these rules in earnest.
For non-compliance with the rules of this court, this appeal is dismissed, with costs to be taxed against the appellants.
McConnell, C. J., and Bach, J., concur.